Title: To Thomas Jefferson from Theophile Mandar, 25 April 1786
From: Mandar, Theophile
To: Jefferson, Thomas



Monsieur
Versailles Le 25 Avril 1786.

Je Supplie Votre Excellence de vouloir bien me faire Savoir Quels sont les agens du Congrès des Etats unis, ou Banquiers qui Sont Spécialement chargés de Négocier En france les Billets du Loan office des Etats Unis.
J’ai l’honneur d’Etre avec le plus profond Respect de Votre Excellence, Monsieur Votre très humble & très obèissant Serviteur,

Theophile Mandar Commis de la guerre à Versailles

